           Case 1:21-cv-00052-LAG Document 1 Filed 04/01/21 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF GEORGIA
                             ALBANY DIVISION

THOMAS M. WILKERSON                      )
                                         )
      Plaintiff,                         )
                                         )        CIVIL ACTION
vs.                                      )
                                         )        FILE NO.
THE PRUDENTIAL INSURANCE                 )
COMPANY OF AMERICA,                      )
                                         )
      Defendant.                         )

                                    COMPLAINT

                         I. JURISDICTION AND PARTIES

                                             1.

         This suit is brought and jurisdiction lies under the Employee Retirement

Income Security Act (hereinafter “ERISA”), 29 U.S.C. §1001, et. seq.

                                             2.

         Jurisdiction and venue are proper pursuant to 29 U.S.C. §1132.

                                             3.

         Plaintiff, Thomas M. Wilkerson (hereinafter “Plaintiff”), is a citizen of the

United States and of the State of Georgia.
        Case 1:21-cv-00052-LAG Document 1 Filed 04/01/21 Page 2 of 11




                                          4.

      Defendant, The Prudential Insurance Company of America (hereinafter

“Defendant”), is a foreign corporation doing business for profit in Georgia.

                                          5.

      Defendant, may be served with process, pursuant to Rule 4 of the Federal Rules

of Civil Procedure, by and through its registered agent, CT Corporation System, 289

S. Culver St., Lawrenceville, GA 30046.

                                          6.

      Defendant negotiated, maintained and administered the disability policy and

the life insurance policy at issue in this Complaint.

                          II. STATEMENT OF FACTS

                                          7.

      Plaintiff hereby realleges and incorporates by reference paragraphs 1 through

6 stated above.

                                          8.

      Plaintiff’s employer, Molson Coors Beverage Company, contracted with

Defendant to provide long term disability benefits to its employees.



                                          2
          Case 1:21-cv-00052-LAG Document 1 Filed 04/01/21 Page 3 of 11




                                          9.

      At all times material to this action, an insurance policy for long term disability

benefits, was in full force and effect, constituting a binding contract between

Defendant and Molson Coors Beverage Company.

                                         10.

      Defendant pay long term disability insurance benefits to covered employees of

Molson Coors Beverage Company under this policy from its own assets.

                                         11.

      Molson Coors Beverage Company offered long term disability coverage to its

employees as part of an overall welfare benefit plan, as defined under ERISA.

                                         12.

      Plaintiff was an insured employee under Defendant’s long term disability

policy.

                                         13.

      Defendant administered the long term disability plan and made all decisions

as to benefits payable to eligible employees of Molson Coors Beverage Company.




                                          3
          Case 1:21-cv-00052-LAG Document 1 Filed 04/01/21 Page 4 of 11




                                           14.

      Under Defendant’s long term disability policy, you are disabled when:

      !       you are unable to perform the material and substantial duties of your

              regular occupation due to your sickness or injury; and

      !       you are under the regular care of a doctor; and

              After 24 months of payments, you are disabled when Prudential

determines that due to the same sickness or injury:

      !       you are unable to perform the duties of any gainful occupation for which

              you are reasonably fitted by education, training or experience; and

      !       You are under the regular care of a doctor.

                                           15.

      Plaintiff worked for Molson Coors Beverage Company as a Maintenance

Analyst/Maintenance Superintendent and ceased working on May 3, 2017 due to pain

and other problems caused by lumbar disc disease status post fusion, degenerative

disc disease of the cervical spine with radiculopathy, carpal tunnel syndrome, status

post bilateral release surgery, status post trigger release surgery, hallus rigidus status

port surgical repair, hypertension, diabetes mellitus and obesity.



                                            4
        Case 1:21-cv-00052-LAG Document 1 Filed 04/01/21 Page 5 of 11




                                         16.

      Defendant determined that Plaintiff was disabled and paid benefits from

October 30, 2017 through October 29, 2019.

                                         17.

      On October 29, 2019, Defendant terminated benefits via letter stating that the

medical information did not support impairment that would prevent Plaintiff from

performing the material and substantial duties of the gainful occupations of

Maintenance Analyst, Project Manager, Production Superintendent and Maintenance

Superintendent.

                                         18.

      Plaintiff appealed this decision via letter explaining all of his symptoms.

                                         19.

      On January 23, 2020, Defendant denied Plaintiff’s appeal relying on

independent reviews of doctors certified in occupational medicine and psychiatry

stating that Plaintiff could perform a gainful occupation.

                                         20.

      On February 28, 2020, the Social Security Administration awarded benefits

ruling specifically that there were no jobs that existed in significant numbers in the

                                          5
        Case 1:21-cv-00052-LAG Document 1 Filed 04/01/21 Page 6 of 11




national economy that Plaintiff could perform given his age, education, work

experience and residual functional capacity.

                                         21.

      On May 28, 2020, Plaintiff attended a Functional Capacity Evaluation which

found that his physical demand characteristic level was below sedentary.

                                         22.

      Specifically, it found that Plaintiff’s bilateral carrying capabilities were only

five pounds among other findings.

                                         23.

      On June 29, 2020, Plaintiff’s treating physician’s office stated that it agreed

with the findings of Mr. Wilkerson’s Functional Capacity Evaluation and the results

were consistent with their evaluation, treatment, observations and objective findings.

                                         24.

      On July 13, 2020, Plaintiff appealed the Defendant’s January 23, 2020 denial

with the findings of the Functional Capacity Evaluation, the questionnaire and the

Social Security Administrations findings.

                                         25.

      In that letter Plaintiff also included updated medical records.

                                          6
        Case 1:21-cv-00052-LAG Document 1 Filed 04/01/21 Page 7 of 11




                                        26.

      On July 22, 2020, Defendant asked for Plaintiff’s Social Security Award notice.

                                        27.

      On July 28, 2020, Plaintiff sent Defendant additional updated medical records.

                                        28.

      On August 3, 2020, Defendant sent two peer reviews one from an internal

medicine doctor and one from a psychiatrist to Plaintiff so that Plaintiff could

respond.

                                        29.

      On August 17, 2020, Plaintiff submitted his Social Security statement showing

the amount of benefits he received monthly.

                                        30.

      On August 18, 2020, Defendant wrote Plaintiff and asked for the Social

Security overpayment to be paid back.

                                        31.

      On August 20, 2020, Plaintiff’s licensed social worker responded to

Defendant’s psychiatric report stating that Plaintiff is not disabled as a result of

psychological conditions.

                                         7
          Case 1:21-cv-00052-LAG Document 1 Filed 04/01/21 Page 8 of 11




                                         32.

      However, he also pointed out that many of the facts in the psychological report

were incorrect.

                                         33.

      On August 24, 2020, Plaintiff informed Defendant that he had tested positive

for Covid-19 and that this would delay his ability to respond to the internal medicine

doctor’s report.

                                         34.

      On August 25, 2020, Plaintiff sent in the report from the licensed social

worker.

                                         35.

      On October 16, 2020, Plaintiff submitted additional medical records to

Defendant.

                                         36.

      On October 23, 2020, Defendant upheld its decision on the basis of the two

opinion of the consultants.

                                         37.

      Administrative remedies have been exhausted.

                                          8
              Case 1:21-cv-00052-LAG Document 1 Filed 04/01/21 Page 9 of 11




                                               38.

         Defendant’s decision was a breach of the terms of the policy and made in bad

faith.


                                 III. CLAIM FOR RELIEF

          ENTITLEMENT TO LONG TERM DISABILITY BENEFITS

                                               39.

         Plaintiff hereby realleges and incorporates by reference paragraphs 1 through

38 stated above.

                                               40.

         Plaintiff is entitled to long term disability benefits under Defendant’s Policy

for the following reasons:

         a.       These benefits are permitted under the plan;

         b.       Plaintiff has satisfied all conditions for eligibility for receipt of these

                  benefits;

         c.       Plaintiff has not waived or otherwise relinquished his entitlement to

                  these benefits.




                                                9
        Case 1:21-cv-00052-LAG Document 1 Filed 04/01/21 Page 10 of 11




                                           41.

      Defendant has refused to pay disability benefits to Plaintiff despite substantial

medical documentation and supportive opinions from Plaintiff’s treating providers.

As a result of Defendant’s failure to pay benefits to Plaintiff, he is entitled to relief

as outlined below.

                            IV. RELIEF REQUESTED

     WHEREFORE, Plaintiff requests judgment of this honorable Court against

Defendant as follows:

      (1)    Find and hold Defendant owes Plaintiff disability benefits in the proper

             amount from October 29, 2019 and continuing, plus the maximum

             allowable interest on all back benefits;

      (2)    Enjoin Defendant from any further prohibited acts against Plaintiff;

      (3)    Award Plaintiff attorneys’ fees, including litigation expenses, and the

             cost of this action; and

      (4)    Grant other and further relief as may be just and proper.


                 This the     1st       day of April, 2021.


                                    ROGERS, HOFRICHTER & KARRH, LLC

                                           10
Case 1:21-cv-00052-LAG Document 1 Filed 04/01/21 Page 11 of 11




                      s/ Heather K. Karrh
                      HEATHER KENDALL KARRH
                      Ga. State Bar No. 408379
                      225 S. Glynn St., Ste. A
                      Fayetteville, GA 30214
                      (770) 460-1118
                      hkarrh@rhlpc.com

                      Attorneys for Plaintiff




                              11
